                  Case 1:18-mc-00037 Document 2-1 Filed 11/16/18 Page 1 of 1 PageID# 29
                                        IN THE UNITED STATES DISTRJCT COURT
                                        FOR THE EASTERN DISTRJCT OF VIRGINIA

      APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.l(D) AND LOCAL
                                             CRIMINAL RULE 57.4
               In Case Number \ff -Mc.. - 3q    , Case Name In re Application of Reporters Committee
              Party Represented by Applicant: Reporters Committee for Freedom of the Press

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia

                                                     PERSONAL STATEMENT

FULL NAME (no initials, please) _G_a_b_r_ie_IR_o_t_tm_an_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Bal' Identification Number 4611935                  State =~=~---
                                                           New York
Firm Name Reporters Committee for Freedom of the Press
Firm Phone# 202-795-9300                        Direct Dial# ~2~02~-~7~95~-~9~3~16~_ _ _ _ _ _ FAX# 202-795-9310
E-Mail Address rottman r f . r
Office Mailing Address 1156 15th St NW, Suite 1020, Washington, DC 20005

Name(s) of federal court(s) in which I have been admitted D.D.C., D.C. Cir.
                                                            --~-----------------------


I certify that the mies of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

I hereby certify that, within ninety (90) days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.

I am _ _ am not~ a full-time employee of the United States of America, and if so,

                                                                                     (Applicant's Signature)

I, the undersigned, do certify that I am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant's personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the conrt to admit the applicant pro hac vice.


                                                  (Si~-~
                                                  Caitlin Vogus
                                                                                                               11/16/18
                                                                                                                (Date)
                                                                                                               81054
                                                           (Typed or Printed Name)                             (VA Bar Number)
Court Use Only:

Clerk's Fee Paid ____ or Exemption Granted _ _ __

The motion for admission is GRANTED - - - - or DENIED - - - -




                         (Judge's Signature)                                                 (Date)
